Citation Nr: 0928094	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  99-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether separate ratings are warranted for the Veteran's 
service-connected degenerative disc disease of the thoracic 
spine and service-connected degenerative disc disease of the 
lumbar spine.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran's claims of entitlement to an increased 
rating in excess of 10 percent for residuals of a low back 
injury with degenerative disc disease and entitlement to an 
increased rating in excess of 10 percent for left leg 
compartmental syndrome with partial paralysis of internal 
popliteal nerve.

In August 2002, the RO recharacterized the disability as left 
L5 spondylolysis with degenerative disc disease and increased 
the rating to 40 percent, effective January 29, 1998.  Since 
a rating in excess of 40 percent is possible for the 
foregoing disability, the issue of entitlement to an 
increased rating remained on appeal before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In August 2005, the RO granted service connection for 
degenerative disc disease of the thoracic spine and again 
recharacterized the Veteran's disability as residuals of a 
low back injury with left L5 spondylolysis with degenerative 
disc disease of the thoracolumbar spine.  A combined 40 
percent rating was confirmed and continued.  In September 
2005 the Veteran disagreed with the combined rating and 
maintained that a separate rating was warranted for each 
disability.  

These three issues came before the Board in October 2006.  
After reaching decisions on the evaluations for the low back 
injury with degenerative disc disease issue and the left leg 
compartmental syndrome issue, the Board remanded the issue of 
whether separate ratings were warranted for the Veteran's 
service-connected degenerative disc disease of the thoracic 
spine and service-connected degenerative disc disease of the 
lumbar spine to allow the RO, through the Appeals Management 
Center (AMC), to issue a statement of the case on this 
remaining issue and to allow the Veteran and his 
representative an opportunity to file a timely substantive 
appeal.  All of the actions previously sought by the Board 
through its remand appear to have been substantially 
completed as directed, and it is of note that neither the 
Veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In June 2009, the Veteran submitted medical and lay evidence 
which appears to relate to the severity of his service-
connected disabilities.  Therefore, this evidence is referred 
back to the RO for appropriate disposition. 


FINDINGS OF FACT

1.  A rating decision dated August 30, 2005, granted service 
connection for degenerative disc disease of the thoracic 
spine and combined its evaluation with the evaluation of the 
residuals, low back injury with left L5 spondylolysis and 
degenerative disc disease of the thoracolumbar spine, 
currently evaluated at 40 percent disabling.  Notice of the 
rating decision was dated September 14, 2005.   

2.  The RO received the Veteran's notice of disagreement with 
respect to these issues on September 26, 2005.

3.  Following the Board's October 2006 remand order, the AMC 
issued a statement of the case on March 19, 2009.

4.  The Veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, though dated June 5, 2009, was received on July 9, 
2009.

5.  An August 2005 rating decision, mailed September 2005, 
combined the evaluations of the Veteran's service-connected 
thoracic spine, residuals of low back injury, and 
degenerative disc disease of the thoracolumbar spine.  The 
Veteran did not perfect an appeal of that decision.


CONCLUSION OF LAW

The Veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, referable the issue of whether separate ratings are 
warranted for the Veteran's service-connected degenerative 
disc disease of the thoracic spine and service connected 
degenerative disc disease of the lumbar spine was not timely 
filed.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing a timely notice 
of disagreement and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2008).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction.  38 C.F.R. § 20.202 (2008).  It must be filed 
with the VA office from which the Veteran received notice of 
the determination being appealed.  38 C.F.R. § 20.300 (2008).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2008).  VA regulations provide 
that the date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  See 38 C.F.R. § 20.302(b).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that if the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In this case, the RO issued a rating decision dated August 
30, 2005, and mailed September 14, 2005, granting service 
connection for degenerative disc disease of the thoracic 
spine and combing the evaluation for the thoracic spine 
disability with the evaluation of the residuals, low back 
injury with left L5 spondylolysis and degenerative disc 
disease of the thoracolumbar spine.  The Veteran's notice of 
disagreement was received at the RO on September 26, 2005 and 
it specifically disagreed with the combination of the 
evaluation of the thoracic spine disability with the 
disability of the residuals of low back injury.  The Veteran 
requested that they be rated separately.  The RO did not 
respond with a statement of the case on this issue.  In 
October 2006, this combined evaluation issue, in addition to 
two other issues, came before the Board.  The Board ordered a 
remand of this issue to the AMC so that a statement of the 
case may be issued and so that the Veteran may perfect his 
substantive appeal. 

On March 19, 2009, the AMC issued a statement of the case on 
the sole issue of whether separate ratings were warranted for 
the Veteran's service connected degenerative disc disease of 
the thoracic spine disability and the service connected 
degenerative disc disease of the lumbar spine disability.  
The notice letter that accompanied the statement of the case 
informed the Veteran that the Form 9 must be filed with that 
office within 60 days from the date of that notice letter.  
Thus, for the Board to take jurisdiction, a substantive 
appeal had to have been received by the AMC by May 19, 2009.  
A similar letter also dated March 19, 2009, was mailed to the 
Veteran's representative.  

There was no response from the Veteran or his representative.  
The record was forwarded to the Board.  On May 29, 2009, the 
Board mailed a letter to the Veteran informing him that the 
Board had to consider whether a substantive appeal had been 
filed regarding the issue of combined evaluation.  The 
Veteran had 60 days to respond to this letter regarding 
jurisdiction.  On July 7, 2009, the Veteran's response was 
received.  While he indicated he was submitting evidence 
regarding jurisdiction, the evidence submitted consisted of 
duplicate statements by the Veteran regarding he impact of 
his service-connected disabilities upon his life and 
employment, statements discussing employment absences and 
tardiness, and medical treatment reports dated 2005 through 
2007.  The Veteran also submitted a Form 9 dated June 5, 
2009. 

There is no earlier document or communication in the file 
that may be interpreted as a substantive appeal as to the 
sole issue in contention.  There is no document in the record 
following the March 19, 2009, notice of the statement of the 
case that references claim at issue, nor attempts to request 
an extension of time to file the appeal.  The Veteran's 
submission of July 7, 2009 did not contain evidence that had 
bearing on the issue of jurisdiction.  The Form 9 which 
arrived July 7, 2009, was dated June 5, 2009.  Had it arrived 
on June 5, 2009, it would still have been late, because it 
did not arrive within 60 days of March 19, 2009.  

Accordingly, the Veteran's attempted substantive appeal is 
considered untimely.  The Veteran is statutorily barred from 
appealing the pertinent claim in the August 2005 rating 
decision, and the Board may not reach the merits of the 
claims.  See Roy, supra.  The appeal of this issue is denied.

Duty to Notify and Duty to Assist

As a final matter, with respect to the Veteran's claim 
surrounding the timeliness of his substantive appeal, the 
Board notes that the law, and not the facts, is dispositive 
of the claim.  Specifically, as has been discussed fully 
above, the claim must still be denied.  Therefore, the duties 
to notify and assist are not applicable to this claim.  
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).





ORDER

The issue of whether separate ratings are warranted for the 
Veteran's service-connected degenerative disc disease of the 
thoracic spine and service-connected degenerative disc 
disease of the lumbar spine is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


